SHARE EXCHANGEAGREEMENT

 

This Share Exchange Agreement (this "Agreement"), dated as of May 22, 2014, is
by and among Cubed, Inc., a Nevada corporation (the "Parent"), WikiTechnologies,
Inc., a Delaware corporation (the "Company"), and each of the shareholders of
the Company listed on Schedule 2.1 hereto (the "Shareholders"). Each of the
parties lo this Agreement is individually referred to herein as a "and
collectively as the "Parties".

 

BACKGROUND

 

The Company has a total of 1,000 shares of common stock issued and outstanding,
all of which are held by the Shareholders (the "Company Shares''). The
Shareholders have each agreed to transfer I00% of the Company Shares to the
Parent in exchange for an aggregate of 1,200,000 newly issued shares of common
stock, par value $0.00 I per share, of the Parent (the "Parent Shares'') and a
total payment of $1,.500,000 (as provided herein) in cash.

 

The exchange of the Shares for the Parent Shares is intended to constitute a
reorganization within the meaning of Section 368(a)(l)(B) of the Internal
Revenue Code of 1986, as amended (the "Code"), or such other tax free
reorganization or restructuring provisions as may be available under the Code.

 

The Board of Directors of each of the Parent and the Company has determined that
it is desirable to affect this plan of reorganization and share exchange.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

 

 

ARTICLE I

 

Exchange of Shares

 

SECTION 1.01. Exchange by the Shareholders. At the Closing (as defined in
Section l.02), the Shareholders shall sell, transfer, convey, assign and deliver
to the Parent all of the Company Shares free and clear of all Liens in exchange
for the Parent Shares and cash payments (unless modified by the Parties) as
follows: (a) $500,000 paid immediately upon Closing; (b) $500,000 on or before
July 31, 2014; and (c) $500,000 on or before August 30, 2014.

 



SECTION 1.02. Closing. The closing (the "Closing") of the transactions
contemplated by this Agreement (the "Transactions'') shall take place at the
offices of Parent at 830 South 4th St., Las Vegas, Nevada 89101, commencing upon
the satisfaction or waiver of all conditions and obligations of the Parties to
consummate the Transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing), but no later than July 15, 2014, or such other date and time as the
Parties may mutually determine (the "Closing Date'').

 

SECTION 1.03. Transition Services. In addition to the exchange of shares, the
Shareholders agree to provide Parent with full time transition services for 90
days from the date of the Closing to assist Parent in integrating and operating
the Company's business with its own.

 

 

 

 



ARTICLE II

 

Representations and Warranties of the Shareholders

 

The Shareholders hereby represent and warrant to the Parent, as follows:

 

SECTION 2.01. Good Title. The Shareholders are the record and beneficial owners,
and have good title to the Company Shares, with the right and authority to sell
and deliver the Company Shares to the Parent as provided herein. Upon delivery
of any certificate or certificates duly endorsed for transfer to the Parent,
representing the same as herein contemplated and/or upon registering of the
Parent as the new owner of the Company Shares in the share register of the
Company, the Parent will receive good title to the Company Shares, free and
clear of all liens, hypothecs security interests, pledges, equities and claims
of any kind, voting trusts, trust agreements, shareholder agreements and other
encumbrances (collectively, "Liens").

 

SECTION 2.02. Power and Authority. All acts required to be taken by the
Shareholders to enter into this Agreement and to carry out the Transactions have
been properly taken. This Agreement constitutes a legal, valid and binding
obligation of the Shareholders, enforceable against the Shareholders in
accordance with the terms hereof.

 

SECTION 2.03. No Conflicts. The execution and delivery of this Agreement by the
Shareholders and the performance by the Shareholders of their obligations
hereunder in accordance with the terms hereof: (i) will not require the consent
of any third party or any federal, &"late, provincial, local or foreign
government or any count of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality. domestic or
foreign (''Governmental Entity'') under any statutes, laws, ordinances, rules,
regulations, orders, writs, injunctions, judgments , or decrees (collectively,
"Laws"); (ii) will not violate any Laws applicable to the Shareholders; and
(iii) will not violate or breach any contractual obligation to which the
Shareholders are a party.

 

SECTION 2.04. No Finder's Fee. The Shareholders have not created any obligation
for any tinder's, investment banker's or broker's fee in connection with the
Transactions that the Company or the Parent will be responsible for.

 

SECTION 2.05. Purchase Entirely for Own Account. The Parent Shares proposed to
be acquired by the Shareholders hereunder will be acquired for investment for
its own account, and not with a view to the resale or distribution of any part
thereof, and the Shareholders have no present intention of selling or otherwise
distributing the Parent Shares, except in compliance with applicable securities
laws.

 

SECTION 2.06. Available Information. The Shareholders have such knowledge and
experience in financial and business matters that they are capable of evaluating
the merits and risks of an investment in the Parent.

 

SECTION 2.07. Non-Registration. The Shareholders understand that the Parent
Shares have not been registered under the Securities Act of 1933, as amended
(the "Securities Act") and, if issued in accordance with the provisions of this
Agreement, will be issued by reason of a Specific exemption from the
registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Shareholders' representations as expressed herein. The non-registration shall
have no prejudice with respect to any rights, interests, benefits and
entitlements attached to the Parent Shares in accordance with the Parent charter
documents or the laws of its jurisdiction of incorporation.

 

SECTION 2.08. Restricted Securities. The Shareholders understand that the Parent
Shares are characterized as "restricted securities" under the Securities Act
inasmuch as this Agreement contemplates that, if acquired by the Shareholders
pursuant hereto, the Parent Shares would be acquired in a transaction not
involving a public offering. The Shareholders further acknowledge that if the
Parent Shares are issued to the Shareholders in accordance with the provisions
of this Agreement, the Parent Shares may not be resold without registration
under the Securities Act or the existence of an exemption therefrom. The
Shareholders represent that they are familiar with Rule 144 promulgated under
the Securities Act as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

SECTION 2.09. Legends. It is understood that the Parent Shares will bear the
following legend or another legend that is similar to the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACT ION NOT SUBJECT TO THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPIN ION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

and any legend required by the "blue sky" laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.

 

SECTION 2. 10. Accredited Investor. The Shareholders are "accredited investors"
within the meaning of Rule 501 under the Securities Act.

 

2

 



 

ARTICLE III

 

Combined Representations and Warranties of the Shareholders and the Company.

 

The Shareholders and the Company will provide to the Parent a Disclosure
Schedule and draft Current Report on Form 8-K for filing with the Securities and
Exchange Commission (the "SEC"), including financial statements and notes
thereto (the "Company Disclosure Letter"). The Shareholders and the Company
represent and warrant to the Parent that, except as set forth in the Company
Disclosure Letter, regardless of whether or not the Company Disclosure Letter is
referenced below with respect to any particular representation or warranty:

 

SECTION 3.01. Organization, Standing and Power. Each of the Company and its
subsidiaries (the Company Subsidiaries") is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is organized and
in which it has a place of business and has the corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company, a material adverse
effect on the ability of the Company to perform its obligations under this
Agreement or on the ability of the Company to consummate the Transactions (a
"Company Material Adverse Effect"). The Company is duly qualified to do business
in each jurisdiction where the nature of its business or its ownership or
leasing of its properties make such qualification necessary except where the
failure to so qualify would not reasonably be expected to have a Company
Material Adverse Effect The Company has delivered to the Parent true and
complete copies of the certificate of organization and operating agreement of
the Company and such other constituent instruments of the Company as may exist,
each as amended to the date of this Agreement (as so amended, the "Company
Constituent Instruments"), and the comparable charter, organizational documents
and other constituent instruments of each Company Subsidiary, in each case as
amended through the date of this Agreement.

 

SECTION 3.02. Company Subsidiaries; Equity Interests.

 

(a)                    The Company Disclosure Letter lists each Company
Subsidiary and its jurisdiction of organization. Except as specified in the
Company Disclosure Letter, all the outstanding shares of capital stock or equity
investments of each Company Subsidiary have been validly issued and are fully
paid and non-assessable and are a of the date of this Agreement owned by the
Company, by another Company Subsidiary or by the Company and another Company
Subsidiary, free and clear of all Liens.

 

(b)                    Except for its interests in the Company Subsidiaries, the
Company does not as of the date of this Agreement own, directly or indirectly,
any capital stock, membership interest, partnership interest, joint venture
interest or other equity interest in any person.

 

SECTION 3.03. Capital Structure. The Company has 1,000 shares issued and
outstanding. Except as set forth above, no shares of capital stock or other
voting securities of the Company are issued, reserved for issuance or
outstanding. Except as specified in the Company Disclosure Letter, the Company
is the sole record and beneficial owner of all of the issued and outstanding
capital stock of each Company Subsidiary. All outstanding shares of the capital
stock of the Company and each Company Subsidiary are duly authorized, validly
issued, fully paid and non-assessable and not subject to or issued in violation
of any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the applicable
corporate laws of the State of Delaware, the Company Constituent Instruments or
any Contract (as defined in Section 3.05) to which the Company is a party or
otherwise bound. Except as set forth in this Section 3.03 and in the Company
Disclosure Letter, there are not any bonds, debentures, notes or other
indebtedness of the Company or any Company Subsidiary having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of Company Shares or the common stock of any
Company Subsidiary may vote ("Voting Company Debt''). Except as set forth above,
as of the date of this Agreement, there are not any options, warrants, rights,
convertible or exchangeable securities, "phantom" stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Company or any Company
Subsidiary is a party or by which any of them is bound (a) obligating the
Company or any Company Subsidiary to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company or any
Company Subsidiary or any Voting Company Debt, (b) obligating the Company or any
Company Subsidiary to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (c) that give any person the right to receive any economic benefit or right
similar 10 or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company or of any Company Subsidiary.

 

SECTION 3.04. Authority; Execution and Delivery; Enforceability. The Company has
all requisite corporate power and authority to execute and deliver this
Agreement and to consummate the Transactions. The execution and delivery by the
Company of this Agreement and the consummation by the Company of the
Transactions have been duly authorized and approved by the Board of Directors of
the Company and no other corporate proceedings on the part of the Company arc
necessary to authorize this Agreement and the Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and similar laws of general
applicability as to which the Company is subject.

 

SECTION 3.05. No Conflicts; Consents.

 

(a)                                           Except as set forth in the Company
Disclosure Letter, the execution and delivery by the Company of this Agreement
does not, and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under. or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company or any Company Subsidiary under any
provision of (a) the Company Constituent Instruments or the comparable charter
or organizational documents of any Company Subsidiary, (b) any material
contract, lease, license, indenture, note, bond , agreement, permit, concession,
franchise or other instrument (a "Contract") to which the Company or any Company
Subsidiary is a party or by which any of their respective properties or assets
is bound or (c) subject to the filings and other matters referred to in Section
3.0S(b),any material judgment, order or decree ("Judgment") or material Law
applicable to the Company or any Company Subsidiary or their respective
properties or assets, other than, in the case of clauses (b) and (c) above, any
such items that individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.

 

(b)                                       Except as set forth in the Company
Disclosure Letter and except for required filings with the State of Delaware
under applicable "Blue Sky'" or local securities commissions, no material
consent, approval, license, permit, order or authorization ("Consent") of, or
registration, declaration or filing wit,. or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company or
any Company Subsidiary in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.

 

3

 



 

SECTION 3.06. Taxes.

 

(a)                     The Company and each Company Subsidiary have timely
filed, or have caused to be timely filed on their behalf, all Tax Returns
required to be tiled by them, and all such Tax Returns are true, complete and
accurate, except to the extent any failure to file or any inaccuracies in any
filed Tax Returns, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect. All Taxes
shown to be due on such Tax Returns, or otherwise owed, have been timely paid,
except to the extent that any failure to pay, individually or in the aggregate,
has not had and would not reasonably be expected to have a Company Material
Adverse Effect. There are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim. No tax audit is in process or threatened
and the Company has not received a notice of assessment from any tax authority
indicating a tax assessment or recalculation of any taxes in any tax return
previously filed.

 

(b)                      The Company Financial Statement, (as defined in Section
3.15) reflect an adequate reserve for all Taxes payable by the Company and the
Company Subsidiaries (in addition to any reserve for deferred Taxes to reflect
timing differences between book and Tax items) for all Taxable periods and
portions thereof through the date of such financial statements. No deficiency
with respect to any Taxes has been proposed, asserted or assessed against the
Company or any Company Subsidiary, and no requests for waivers of the time to
assess any such Taxes are pending, except to the extent any such deficiency or
request for waiver, individually or in the aggregate, has not had and would not
reasonably be expected to have a Company Material Adverse Effect.

 

(c) For purposes of this Agreement:

 

"Taxes" includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, provincial, foreign, federal or other Governmental Entity,
or in connection with any agreement with respect to Taxes, including all
interest, penalties and additions imposed with respect to such amounts.

 

"Tax Return" means all federal, state, provincial, local, provincial and foreign
Tax returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

 

SECTION 3.07. Benefit Plans. Except as set forth in the Company Disclosure
letter, the Company does not have or maintain any collective bargaining
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation, share ownership, share purchase, share option, phantom
stock, retirement, vacation, severance, disability, death benefit,
hospitalization, medical or other plan, arrangement or understanding (whether or
not legally binding) providing benefits to any current or former employee,
officer or director of the Company or any Company Subsidiary (collectively,
"Company Benefit Plans"). Except as set forth in the Company Disclosure Letter,
as of the date of this Agreement there are not any severance or termination
agreements or arrangements between the Company or any Company Subsidiary and any
current or former employee, officer or director of the Company or any Company
Subsidiary, nor does the Company or any Company Subsidiary have any general
severance plan or policy.

 

SECTION 3.08. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Company Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, provincial, county, local or foreign), stock market, stock
exchange or trading facility ("Action") that (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement or the Company
Shares or (ii) could, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Company Material
Adverse Effect Neither the Company nor any Company Subsidiary, nor any director
or officer thereof (in his or her capacity as such), is or has been the subject
of any Action involving a claim or violation of or liability under federal,
state or provincial securities laws or a claim of breach of fiduciary duty.

 

SECTION 3.09. Compliance with Applicable Laws. The Company and the Company
Subsidiaries are in compliance with all applicable Laws, including those
relating to occupational health, labor and safety and the environment, except
for instances of noncompliance that, individually and in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect. Except as set forth in the Company Disclosure Letter, the Company has
not received any written communication during the past two years from a
Governmental Entity that alleges that the Company is not in compliance in any
material respect with any applicable Law. This Section 3.09 does not relate to
matters with respect to Taxes, which arc the subject of Section 3.06.

 

SECTION 3.10. Brokers: Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker's, finder's,
financial advisor's or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of the Company.

 

SECTION 3.11. Contracts. Except as disclosed in the Company Disclosure Letter,
there are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Company and the Company Subsidiaries taken as a whole. Neither the Company nor
any Company Subsidiary is in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Company Material Adverse Effect

 

SECTION 3.12. Title to Properties. Except as set forth in the Company Disclosure
Letter, the Company and the Company Subsidiaries do not own any real or
immoveable property. Each of the Company and the Company Subsidiaries has
sufficient title to, or valid leasehold interests in, all of its properties and
assets used in the conduct of its businesses. All such assets and properties,
other than assets and properties in which the Company or any of the Company
Subsidiaries has leasehold interests, are free and clear of all Liens other than
those set forth in the Company Disclosure Letter and except for Liens that, in
the aggregate, do not and will not materially interfere with the ability of the
Company and the Company Subsidiaries to conduct business as currently conducted.

 

SECTION 3.13. Intellectual Properties .The Company and the Company Subsidiaries
own, or arc validly licensed or otherwise have the right to use, all patents,
patent rights, trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights. Copyrights and other proprietary
intellectual property rights and computer programs (collectively, "Intellectual
Property Rights") that arc material to the conduct of the business of the
Company and the Company Subsidiaries taken as a whole. The Company Disclosure
Letter sets forth a description of all Intellectual Property Rights that arc
material to the conduct of the business of the Company and the Company
Subsidiaries taken as a whole. There are no claims pending or, to the knowledge
of the Company, threatened that the Company or any of the Company Subsidiaries
is infringing or otherwise adversely affecting the rights of any person with
regard to any Intellectual Property Right To the knowledge of the Company, no
person is infringing the rights of the Company or any of the Company
Subsidiaries with respect to any Intellectual Property Right.

 

4

 



 

SECTION 3.14. Labor Matters. Except as set forth in the Company Disclosure
Letter, there are no collective bargaining or other labor union agreements to
which the Company or any of the Company Subsidiaries is a party or by which any
of them is bound. No material labor disputes exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company.

 

SECTION 3.15. Financial Statements. The Company has delivered to the Parent its
audited consolidated financial statements for the fiscal years ended 2012 and
2013 and the unaudited financial statements for the interim period ended March
31, 2014 (collectively, the "Company Financial Statements"). The Company
Financial Statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated. The Company Financial Statements fairly present in all material
respects the financial condition and operating results of the Company, as of the
dates, and for the periods, indicated therein. The Company does not have any
material liabilities or obligations, contingent or otherwise, other than (a)
liabilities incurred in the ordinary course of business subsequent to March 31,
2014, and (b) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in the Company Financial Statements, which, in both
cases, individually and in the aggregate would not be reasonably expected to
result in a Company Material Adverse Effect.

 

SECTION 3.16. Insurance. The Company and the Company Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Company Subsidiaries are engaged and in the geographic areas
where they engage in such businesses. The Company has no rea5on to believe that
it will not be able to renew its and the Company Subsidiaries' existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company's and the Company Subsidiaries'
respective lines of business.

 

SECTION 3.17. Transactions With Affiliates and Employees. Except as set forth in
the Company Disclosure Letter and Company Financial Statements, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Company Subsidiary (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real,
immoveable, personal or moveable property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner.

 

SECTION 3.18. Internal Accounting Controls. The Company and the Company
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (a) transactions are executed in accordance
with management's general or specific authorizations, (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and 10 maintain asset
accountability ,(c) access to assets is permitted only in accordance with
management' s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its subsidiaries, is made known
to the officers by others within those entities. The Company's officers have
evaluated the effectiveness of the Company's controls and procedures. Since
December 31. 2013, there have been no significant changes in the Company's
internal controls or, to the Company's knowledge, m other factors that could
significantly affect the Company's internal controls.

 

SECTION 3.19. Solvency. Based on the financial condition of the Company as of
the Closing Date (and assuming that the Closing shall have occurred), (a) the
Company's fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company's existing debts and other
liabilities (including known contingent liabilities) as they mature, (b) the
Company's assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (c) the current cash flow of
the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company is not insolvent or bankrupt and it has not filed for protection under
applicable law. Moreover, there has been no petition in bankruptcy filed by the
Company or against the Company.

 

SECTION 3.20. Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company's
charter documents or the laws of its jurisdiction of formation that is or could
become applicable to the Shareholder as a result of the Shareholder and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of and the Shareholder's
ownership of the Parent Shares.

 

SECTION 3.21. No Additional Agreement. The Company does not have any agreement
or understanding with the Shareholders with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.

 

SECTION 3.22. Investment Company. The Company immediately following the Closing
will not have become, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 3.23. Absence of Certain Changes or Event. Except as disclosed in the
Company Financial Statements or in the Company Disclosure Letter, from March 31,
2014 to the date of this Agreement, the Company has conducted its business only
in the ordinary course, and during such period there has not been:

 

(a)                 any change in the assets, liabilities, financial condition
or operating results of the Company or any Company Subsidiary, except changes in
the ordinary course of business that have not caused, in the aggregate, a
Company Material Adverse Effect;

 

5

 

 



(b)                 any damage, destruction or loss, whether or not covered by
insurance, that would have a Company Material Adverse Effect;

 

(c)                 any waiver or compromise by the Company or any Company
Subsidiary of a valuable right or of a material debt owed to it;

 

(d)                 any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by the Company or any Company
Subsidiary, except in the ordinary course of business and the satisfaction or
discharge of which would not have a Company Material Adverse Effect;

 

(e)                 any material change to a material Contract by which the
Company or any Company Subsidiary or any of its respective assets is bound or
subject;

 

(f)                  any mortgage, pledge, transfer of a security interest in,
or lien, created by the Company or any Company Subsidiary, with respect to any
of its material properties or assets, except liens for taxes not yet due or
payable and liens that arise in the ordinary course of business and do not
materially impair the Company's or any Company Subsidiary's ownership or use of
such property or assets;

 

(g)                 any loans or guarantees made by the Company or any Company
Subsidiary to or for the benefit of its employees, officers or directors, or any
members of their immediate families, other than travel advances and other
advances made in the ordinary course of its business;

 

(h)                 any alteration of the Company's method of accounting or the
identity of its auditors;

 

(i)                   any declaration or payment of dividend or distribution of
cash or other property to the Shareholder or any purchase, redemption or
agreements to purchase, redeem or retract any Company Shares;

 

(j)                  any issuance of equity securities to any officer, director
or affiliate except pursuant to existing Company Shares option plans; or

 

(k)                 any arrangement or commitment by the Company or any Company
Subsidiary to do any of the things described in this Section 3.23.

 

SECTION 3.24. Foreign Corrupt Practices. Neither the Company nor any Company
Subsidiary, nor, to the Company's knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company or any Company
Subsidiary has, in the course or its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

ARTICLE IV

 

Representations and Warranties of the Parent

 

The Parent represents and warrants as follows lo the Shareholder and the
Company, that, except as set forth in the reports, schedules, forms, statements
and other documents filed by the Parent with the SEC and publicly available
prior to the date of this Agreement, or in the letter, dated as of the date of
this Agreement, from the Parent to the Company and the Shareholder (the "Parent
Disclosure Letter"):

 

SECTION 4.01. Organization, Standing and Power. The Parent is duly organized.
validly existing and in good standing under the laws of the State of Nevada and
has full corp0rate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a "Parent Material Adverse Effect''). The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or the ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect. The Parent has delivered to
the Company true and complete copies of the certificate of incorp0ration of the
Parent, as amended to the date of this Agreement (as so amended, the "Parent
Charter"), and the Bylaws of the Parent, as amended to the date of this
Agreement (as so amended, the "Parent Bylaws").

 

SECTION 4.02. Subsidiaries; Equity Interests. Except as set forth in the Parent
Disclosure Letter, the Parent does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.

 

6

 



 

SECTION 4.03. Capital Structure. The authorized capital stock of the Parent
consists of 90,000,000 shares of Parent Shares, par value $0.00I per share, and
I 0,000,000 shares of preferred stock, par value $0.001 per share, of which (a)
26,657.455 shares are issued and outstanding (before giving effect to the
issuances to be made at Closing) (b) no shares of preferred stock are
outstanding, and (c) no shares of common stock or preferred stock are held by
the Parent in its treasury. No other shares of capital stock or other voting
securities of the Parent are issued, reserved for issuance or outstanding. All
outstanding shares of the capital stock of the Parent are, and all such shares
that may be issued prior to the date hereof will be when issued, duly
authorized, validly issued, fully paid and non-assessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the General Corp0ration Law of the State of Nevada, the Parent Charter, the
Parent Bylaws or any Contract to which the Parent is a party or otherwise bound.
There are not any bonds, debentures, notes or other indebtedness of the Parent
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which holders of the Parent Shares
may vote ("Voting Parent Debt"). Except as set forth above, as of the date of
this Agreement, there are no options, warrants, rights, convertible or
exchangeable securities, "phantom" stock rights, stock appreciation rights,
stock based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Parent is a party or by which it is bound
(a) obligating the Parent to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity interests
in, or any security convertible or exercisable for or exchangeable into any
capital stock of or other equity interest in, the Parent or any Voting Parent
Debt, (b) obligating the Parent to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (c) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the capital stock of the Parent. As of the date of this
Agreement, there are no outstanding contractual obligations of the Parent to
repurchase, redeem or otherwise acquire any shares of capital stock of the
Parent. The Parent is not a party to any agreement granting any security holder
of the Parent the right to cause the Parent to register shares of the capital
stock or other securities of the Parent held by such security holder under the
Securities Act. The stockholder list provided to the Company is a current
stockholder list generated by the Parent's stock transfer agent, and such list
accurately reflects all of the issued and outstanding shares of the Parent
Shares as at the Closing.

 

SECTION 4.04. Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and no other corporate proceedings on the part of the
Parent are necessary to authorize this Agreement and the Transactions. This
Agreement constitutes a legal, valid and binding obligation of the Parent,
enforceable against the Parent in accordance with the terms hereof.

 

SECTION 4.05. No Conflicts; Consents.

 

(a) Except as set forth in the Parent Disclosure Letter, the execution and
delivery by the Parent of this Agreement, does not, and the consummation of the
Transactions and compliance with the terms hereof and thereof will not, conflict
with, or result in any violation of or default ('with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation of any Lien upon any of the properties
or assets of the Parent under, any provision of (a) the Parent Charter or Parent
Bylaws, (b) any material Contract to which the Parent is a party or by which any
of its properties or assets is bound or (c) subject to the filings and other
matters referred to in Section 4.0S(b), any material Judgment or material Law
applicable to the Parent or its properties or assets, other than, in the case of
clauses (b) and (c) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.

 

(b) No Consent of, or registration, declaration or filing with, or permi1 from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (i) filing
with the SEC of reports under Sections 13 and 15 of the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), and (ii) filings under State "blue
sky" laws, as each may be required in connection with this Agreement and the
Transactions.

 

SECTION 4.06. SEC Documents; Undisclosed Liabilities.

 

(a)    The Parent has filed all reports, schedules, forms, statements and other
documents required to be filed by the Parent with the SEC, pursuant to Sections
13 and 15 of the Exchange Act, as applicable (the "Parent SEC Documents").

 

(b)    As of its respective filing date, each Parent SEC Document complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The consolidated
financial statements of the Parent included in the Parent SEC Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with U.S. generally accepted accounting principles
("GAAP") (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of the Parent as of the dates thereof and
the results of operations and cash flows for the periods shown (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 

(c)    Except as set forth in the filed Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto. The Parent Disclosure Letter sets forth all financial
and contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of the parent) due after the date hereof. As
of the date hereof, all liabilities of the Parent have been paid off and shall
in no event remain liabilities of the Parent, the Company or the Shareholder
following the Closing.

 

SECTION 4.07. Information Supplied. None of the information supplied or to be
supplied by the Parent for inclusion or incorporation by reference in any SEC
filing of report by the Company contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they are made, not misleading.

 

7

 



 

SECTION 4.08. Absence of Certain Changes or Events. Except as disclosed in the
filed Parent SEC Documents or in the Parent Disclosure Letter, from the date of
the most recent audited financial statements included in the filed Parent SEC
Documents to the date of this

Agreement, the Parent has conducted its business only in the ordinary course,
and during such period there has not been:

 

(a)                 any change in the assets, liabilities, financial condition
or operating results of the Parent from that reflected in the Parent SEC
Documents, except changes in the ordinary course of business that have not
caused, in the aggregate, a Parent Material Adverse Effect;

 

(b)                    any damage, destruction or loss, whether or not covered
by insurance, that would have a Parent Material Adverse Effect;

 

(c)                     any waiver or compromise by the Parent of a valuable
right or of a material debt owed to it;

 

(d)                    any satisfaction or discharge of any lien, claim, or
encumbrance or payment of any obligation by the Parent, except in the ordinary
course of business and the satisfaction or discharge of which would not have a
Parent Material Adverse Effect;

 

(e)                     any material change to a material Contract by which the
Parent or any of its assets is bound or subject;

 

(f)                     any material change in any compensation arrangement or
agreement with any employee, officer. director or stockholder;

 

(g)                     any resignation or termination of employment of any
officer of the Parent;

 

(h)                     any mortgage, pledge, transfer of a security interest
in, or lien, created by the Parent, with respect to any of its material
properties or assets, except liens for taxes not yet due or payable and liens
that arise in the ordinary course of business and do not materially impair the
Parent's ownership or use of such property or assets;

 

(i)                       any loans or guarantees made by the Parent to or for
the benefit of its employees, officers or directors, or any members of their
immediate families, other than travel advances and other advances made in the
ordinary course of its business:

 

(j)                       any declaration, setting aside or payment or other
distribution in respect of any of the Parent's capital stock, or any direct or
indirect redemption, purchase, or other acquisition of any of such stock by the
Parent;

 

(k)                      any alteration of the Parent's method of accounting or
the identity of its auditors;

 

(l)                        any issuance of equity securities to any officer,
director or affiliate (as defined in the Securities Act),except pursuant to
existing Parent Shares option plans; or

 

(m)                    any arrangement or commitment by the Parent to do any of
the things described in this Section 4.08.

 

 

SECTION 4.09. Taxes.

 

(a)                   Except as set forth in the Parent Disclosure Letter. the
Parent has timely filed, or has caused to be timely filed on its behalf, all Tax
Returns required to be filed by it, and all such Tax Returns are true, complete
and accurate, except to the extent any failure to file, any delinquency in
filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect. All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.

 

(b)                   The most recent financial statements contained in the
filed Parent SEC Documents reflect an adequate reserve for all Taxes payable by
the Parent (in addition to any reserve for deferred Taxes lo reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against the Parent,
and no requests for waivers of the time to assess any such Taxes are pending,
except to the extent any such deficiency or request for waiver, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Parent Material Adverse Effect.

 

(c)                      There are no Liens for Taxes (other than for current
Taxes not yet due and payable) on the assets of the Parent. The Parent is not
bound by any agreement with respect to Taxes.

 

8

 



 

SECTION 4.10. Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the filed Parent SEC Documents
to the date of this Agreement, there has not been any adoption or amendment in
any material respect by the Parent of any collective bargaining agreement or any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of the
Parent (collectively, "Parent Benefit Plans"). As of the date of this Agreement
there are not any employment, consulting, indemnification, severance or
termination agreements or arrangements between the Parent and any current or
former employee, officer or director of the Parent, nor does the Parent have any
general severance plan or policy.

 

SECTION 4.11. ERISA Compliance; Excess Parachute Payments. The Parent does not,
and since its inception never has, maintained, or contributed to any "employee
pension benefit plans" (as defined in Section 3(2) of ERISA), "employee welfare
benefit plans" (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or fom1er employees, consultants, officers
or directors of the Parent.

 

SECTION 4.12. Litigation. Except as disclosed in the Parent SEC Documents or in
the Parent Disclosure Letter, there is no Action that (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
the Parent Shares or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Parent Material Adverse Effect. Neither the Parent nor any subsidiary, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

 

SECTION 4.13. Compliance with Applicable Laws. Except as disclosed in the Parent
SEC Documents or in the Parent Disclosure Letter, the Parent is in compliance
with all applicable Laws, including those relating to occupational health and
safety, the environment, export controls, trade sanctions and embargoes, except
for instances of noncompliance that, individually and in the aggregate, have not
had and would not reasonably be expected to have a Parent Material Adverse
Effect. Except as set forth in the Parent SEC Documents or in the Parent
Disclosure Letter, the Parent has not received any written communication during
the past two years from a Governmental Entity that alleges that the Parent is
not in compliance in any material respect with any applicable Law. The Parent is
in compliance with all effective requirements of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations thereunder, that are applicable to it,
except where such noncompliance could not have or reasonably be expected to
result in a Parent Material Adverse Effect. This Section 4.13 does not relate to
matters with respect to Truces, which are the subject of Section 4.09.

 

SECTION 4. 14. Contracts. Except as disclosed in the Parent SEC Documents, there
are no Contracts that are material to the business, properties, assets,
condition (financial or otherwise), results of operations or prospects of the
Parent taken as a whole. The Parent is not in violation of or in default under
(nor docs there exist any condition which upon the passage of time or the giving
of notice would cause such a violation of or default under) any Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Parent Material Adverse Effect.

 

SECTION 4.15. Title to Properties. The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Parent has leasehold interests, are free and clear of all Liens
other than those set forth in the Parent Disclosure Letter and except for Liens
that, in the aggregate, do not and will not materially interfere with the
ability of the Parent to conduct business as currently conducted. The Parent has
complied in all material respects with the terms of all material leases to which
it is a party and under which it is in occupancy, and all such leases are in
full force and effect. The Parent enjoys peaceful and undisturbed possession
under all such material leases.

 

SECTION 4.16. Intellectual Property. The Parent owns, or is validly licensed or
otherwise has the right to use, all intellectual Property Rights that are
material to the conduct of the business of the Parent taken as a whole. The
Parent Disclosure Letter sets forth a description of all Intellectual Property
Rights that are material to the conduct of the business of the Parent taken as a
whole. Except as set forth in the Parent Disclosure Letter no claims are pending
or, to the knowledge of the Parent, threatened that the Parent is infringing or
otherwise adversely affecting the rights of any person with regard to any
intellectual Property Right. To the knowledge of the Parent, no person is
infringing the rights of the Parent with respect to any Intellectual Property
Right.

 

SECTION 4.17. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.

 

SECTION 4.18. Market Makers. The Parent has at least one ( I) market maker for
the Parent Shares and such market maker has obtained all permits and made all
filings necessary in order for such market maker to continue as a market maker
of the Parent Shares.

 

SECTION 4.19. Transactions with Affiliates and Employees. Except as set forth in
the filed Parent SEC Documents and Parent Disclosure Letter, none of the
officers or directors of the Parent and, to the knowledge of the Parent, none of
the employees of the Parent is presently a party lo any transaction with the
Parent or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

SECTION 4.20. Internal Accounting Controls. The Parent maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management's general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset accountability, (c) access to assets is
permitted only in accordance with management' s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Parent has established disclosure controls and
procedures for the Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent is made known to the
officers by others within those entities. The Parent's officers have evaluated
the effectiveness of the Parent's controls and procedures. There have been no
significant changes in the Parent's internal controls or, to the Parent's
knowledge, in other factors that could significantly affect the Parent's
internal controls.

 

9

 

 



SECTION 4.21. Solvency. Based on the financial condition of the Parent as of the
Closing Date (and assuming that the Closing shall have occurred), (a) the
Parent's fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Parent's existing debts and other
liabilities (including known contingent liabilities) as they mature, (b) the
Parent's assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Parent, and projected capital
requirements and capital availability thereof, and (c) the current cash flow of
the Parent, together with the proceeds the Parent would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Parent does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of .its debt).

 

SECTION 4.22. Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent's
charter documents or the laws of its state of incorporation that is or could
become applicable to the Shareholder as a result of the Shareholder and the
Parent fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Shares and
the Shareholder's ownership of the Parent Shares.

 

SECTION 4.23. No Additional Agreements. The Parent does not have any agreement
or understanding with the Shareholder with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.

 

SECTION 4.24. Investment Company. The Parent is not, and is not an affiliate of,
and immediately following the Closing will not have become, an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

 

SECTION 4.25. Certain Registration Matters. Except as Specified in the Parent
Disclosure Letter and Parent SEC Documents, the Parent has not granted or agreed
to grant to any person any rights (including "piggy-back" registration rights)
to have any securities of the Parent registered with the SEC or any other
governmental authority that have not been satisfied.

 

SECTION 4.26. Listing and Maintenance Requirements. The Parent is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with the listing and maintenance requirements for continued listing
of the Parent Shares on the trading market on which the Parent Shares as
currently listed or quoted. The issuance and sale of the Parent Shares under
this Agreement do not contravene the rules and regulations of the trading market
on which the Parent Shares is currently listed or quoted, and no approval of the
stockholders of the Parent is required for the Parent to issue and deliver to
the Shareholder the Parent Shares contemplated by this Agreement.

 

SECTION 4.27. No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Parent, its subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Parent under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Parent of its Parent Shares and which has not been
publicly announced.

 

SECTION 4.28. Foreign Corrupt Practices. Neither the Parent, nor to the Parent's
knowledge, any director, officer, agent, employee or other person acting on
behalf of the Parent has, in the course of its actions for, or on behalf of, the
Parent (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (b)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

ARTICLE V

 

Deliveries

 

SECTION 5.01. Deliveries of the Shareholders.

 

(a)    Concurrently herewith the Shareholders arc delivering to the Parent this
Agreement executed by the Shareholders.

 

(b)    At or prior to the Closing, the Shareholder shall deliver to the Parent:

(i)certificates representing its Company Shares; and

 

(ii)a duly executed share transfer power for transfer by the Shareholders of the
Company Shares to the Parent.

 

SECTION 5.02. Deliveries of the Parent.

 

(a)                    Concurrently herewith, the Parent is delivering to the
Shareholders and to the Company, a copy of this Agreement executed by the Parent

 

(b)                     Promptly following the Closing, the Parent shall deliver
to the Shareholders, certificates representing the Parent Shares in the name of
each of the Shareholders proportionately as directed by the Shareholders.

 

10

 





 

SECTION 5.03. Deliveries of the Company.

 

(a) Concurrently herewith, the Company is delivering to the Parent this
Agreement executed by the Company.

 

ARTICLE VI

 

Conditions to Closing

 

 

SECTION 6.01. Shareholders and Company Conditions Precedent. The obligations of
the Shareholders and the Company to enter into and complete the Closing is
subject, at the option of the Shareholders and the Company, to the fulfillment
on or prior to the Closing Date of the following conditions, any one or more of
which may be waived by the Shareholders and the Company in writing.

 

(a)                    Representations and Covenants. The representations and
warranties of the Parent contained in this Agreement shall be true in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date. The Parent shall have performed
and complied in all material respects with all covenants and agreements required
by this Agreement to be performed or complied with by the Parent on or prior to
the Closing Date. The Parent shall have delivered to the Shareholders and the
Company, a certificate, dated the Closing Dale, to the foregoing effect.

 

(b)                    Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Shareholders, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of the Parent or the Company.

 

(c)                    No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
February 28, 2014, which has had or is reasonably likely to cause a Parent
Material Adverse Effect.

 

(d)                    SEC Reports. The Parent shall have filed all reports and
other documents required to be filed by Parent under the U.S. federal securities
laws through the Closing Date.

 

(e)                     OTCQB Quotation. The Parent shall have maintained its
status as a company whose common stock is quoted on the OTCQB and no reason
shall exist as lo why such status shall not continue immediately following the
Closing.

 

(f)                      Deliveries. The deliveries specified in Section 5.02
shall have been made by the Parent.

 

(g)                      No Suspensions of Trading Parent Shares; Listing.
Trading in the Parent Shares shall not have been suspended by the SEC or any
trading market (except for any suspensions of trading of not more than one
trading day solely to permit dissemination of material information regarding the
Parent) at any time since the date of execution of this Agreement, and the
Parent Shares shall have been at all times since such date listed for trading on
a trading market.

 

(h)                     Satisfactory Completion of Due Diligence. The Company
and the Shareholders shall have completed their legal, accounting and business
due diligence of the Parent and the results thereof shall be satisfactory to the
Company and the Shareholders in their sole and absolute discretion.

 

SECTION 6.02. Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.

 

(a)                    Representations and Covenants. The representations and
warranties of the Shareholders and the Company contained in this Agreement shall
be true in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date. The Shareholders
and the Company shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by the Shareholders and the Company on or prior to the Closing
Date. The Company shall have delivered to the Parent, if requested, a
certificate, dated the Closing Date, to the foregoing effect.

 

(b)                     Litigation. No action. suit or proceeding shall have
been instituted before any court or governmental or regulatory body or
instituted or threatened by any governmental or regulatory body to restrain,
modify or prevent the carrying out of the Transactions or to seek damages or a
discovery order in connection ·with such Transactions, or which has or may have,
in the reasonable opinion of the Parent, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of the Company.

 

(c)                     No Material Adverse Change. There shall not have been
any occurrence, event, incident, action, failure to act, or transaction since
December 31, 2013 which base bad or is reasonably likely to cause a Company
Material Adverse Effect.

 

(d)                      Deliveries. The deliveries specified in Section 5.01
and Section 5.03 shall have been made by the Shareholders and the Company,
respectively.

 

11

 



 

(e)                      Audited Financial Statements and Form 10 Disclosure.
The Company shall have provided the Parent and the Shareholders with information
and reasonable assurances that the Parent will be able to comply with its
obligation to file a current report on Form 8-K no later than four (4) business
days following the Closing containing the requisite audited consolidated
financial statements of the Company and the requisite form 10 disclosure
regarding the Company, including pro-fom1a presentations of the combined
financials.

 

(f)                      Validation of Liabilities and Trade Accounts. At
closing, the Company shall provide written documentation showing that its
liabilities have been extinguished, and that the total trade accounts payable
are equal to, or less than, the total trade accounts receivable . The
Shareholders shall provide a written guaranty of the payment of the trade
accounts receivable to the extent of any trade accounts payable.

 

(g)                      Satisfactory Completion of Due Diligence. The Parent
shall have completed its legal, accounting and business due diligence of the
Company and the Shareholders and the results thereof shall be satisfactory to
the Parent in its sole and absolute discretion, as shown by an written letter of
clearance from the Parent's securities counsel prior to closing.

 

(h)                     Parent Offering. In order to fund this transaction,
Parent intends to conduct a private placement offering of up to $5 million, with
a minimum of $1.5 million ("Minimum Offering"). In the event, that the Minimum
Offering is not completed after the Closing Date set under this Agreement,
Parent can extend the subsequent two payment obligations identified in Section
1.01 for up to 30 days (for each), with the payment of $20,000 per month to the
Company. These payments will be non-refundable.

 

ARTICLE VII

 

Covenants

 

SECTION 7.01. Public Announcements. Prior to the Closing, the Parent and the
Company will consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press releases or other public
statements with respect to the Agreement and the Transactions and shall not
issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchanges.

 

SECTION 7.02. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.

 

SECTION 7.03. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.

 

SECTION 7.04. Exclusivity. Each of the Parent and the Company shall not (and
shall not cause or permit any of their affiliates to) engage in any discussions
or negotiations with any person or take any action that would be inconsistent
with the Transactions and that has the effect of avoiding the Closing
contemplated hereby. Each of the Parent and the Company shall notify each other
immediately if any person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.

 

SECTION 7.05. Filing of Form 8-K and Press Release. The Parent shall file, no
later than four (4) business days after the Closing Date, a current report on
Form 8-K and attach as exhibits all relevant agreements disclosing the terms of
this Agreement and other requisite disclosure regarding the Transactions and
including the requisite audited consolidated financial statements of the Company
and the requisite Form JO disclosure regarding the Company.

 

SECTION 7.06. Access. Each Party shall permit representatives of any other Party
to have full access to all premises, properties, personnel, books, records
(including Tax records), contracts, and documents of or pertaining to such
Party.

 

SECTION 7.07. Preservation of Business. From the date of this Agreement until
the Closing Date, the Company and the Parent shall operate only in the ordinary
and usual course of business consistent with their respective past practices
(provided, however, that Parent shall not issue any securities without the prior
written consent of the Company), and shall use reasonable commercial efforts to
(a) preserve intact their respective business organizations, (b) preserve the
good will and advantageous relationships with customers, suppliers, independent
contractors, employees and other persons material to the operation of their
respective businesses, and (c) not permit any action or omission that would
cause any of their respective representations or warranties contained herein to
become inaccurate or any of their respective covenants to be breached in any
material respect.

 

12

 



 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

If to the Parent, to:

 

Cubed, Inc.

830 South 4111 St.

Las Vegas, Nevada 89101

Attention: Joseph White

 

If to the Company or Shareholders, to:

 

WikiTcchnologies,Inc.

50 Old Kings Hwy N, Suite 204

Darien., CT 06820

Attention: Edward C. DeFeudis

 

SECTION 8.02. Amendments Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company, Parent and the Shareholders. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

SECTION 8.03. Replacement of Securities. If any certificate or instrument
evidencing any Parent Shares is mutilated, lost, stolen or destroyed, the Parent
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Parent Shares. If a
replacement certificate or instrument evidencing any Parent Shares is requested
due to a mutilation thereof, the Parent may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

SECTION 8.04. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Shareholders, the Parent and the Company will be entitled to specific
performance under this Agreement. The Parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

 

SECTION 8.05. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words "include," "includes" or "including" are used in
this Agreement, they shall be deemed to be followed by the words "without
limitation."

 

SECTION 8.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.

 

SECTION 8.07. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and delivery of this Agreement is legal, valid and binding for all
purposes.

 

SECTION 8.08. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the Company Disclosure Letter and the Parent Disclosure Letter,
(a) constitute the entire agreement. and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
Transactions and (b) are not intended to confer upon any person other than the
Parties any rights or remedies.

 

SECTION 8.09. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without reference
to principles of conflicts of laws. Any action or proceeding brought for the
purpose of enforcement of any term or provision of this Agreement shall be
brought only in the federal or state courts sitting in Las Vegas, Nevada, and
the parties hereby waive any and all rights to trial by jury.

 

13

 

 



SECTION 8.10. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.

 

The Parent:

 

Cubed, Inc.





 

By: /s/ Joseph White

Joseph White

President and CEO

 

The Company:

 

WIKITECHNOLOGIES, INC.

  

By: /s/ Edward C. DeFeudis

Edward C. DeFeudis

President, CEO and Shareholder

 

By: /s/ Marco Garibaldi

Marco Garibaldi

Chairman, CTO and Shareholder

 

14

 

 

Schedule 2.1

 

The Shareholders:

 

Marco Garibaldi, 500 common shares

Edward C. DeFeudis, 500 common shares

 



15

 

